 In the Matter of E. W. BLISS COMPANY, TOLEDO WORKS, EMPLOYERandINTERNATIONAL BROTHERHOOD OF FIREMEN AND OILERS, POWER-HOUSE EMPLOYEES, OPERATORS AND MAINTENANCE MEN, LOCAL No. 2,A. F. L., PETITIONERCase No. 8-R4628.-Decided March 2, 1948Mr. G. T. Coovert,of Toledo, Ohio, for the Employer.Mr. Carl E. Baker,of Toledo, Ohio, for the Petitioner.Lamb, Goerlich and Mack, by Mr. Lowell Goerlich,of Toledo, Ohio,for the intervenor.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing was held in this case at Toledo,Ohio, on July 9, 1947, before John W. Irving, hearing officer. Thehearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERE. W. Bliss Company, a Delaware corporation having its principalplace of business in Detroit, Michigan, is engaged in the manufac-ture of power press machinery and rolling mill equipment in severalplants located in different parts of the United States.This proceed-ing is concerned solely with employees in its Toledo Works, PlantNo. 2, in Ohio. During the year 1946, it manufactured at the ToledoWorks finished products valued in excess of $2,500,000, of which morethan 75 percent was shipped to points outside the State of Ohio.During the same period, it purchased for use in the Toledo Works andother Ohio plants raw materials valued in excess of $1,000,000, ofwhich more than 50 percent was received from points outside theState.76 N. L. R. B., No. 72.475 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.International Union, United Automobile, Aircraft and AgriculturalImplement Workers of America, Local 12, herein called the Intervenor,isa labor organization affiliated with the Congress of IndustrialOrganizations, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer has refused to recognize the Petitioner as the exclu-sive bargaining representative of employees in the Employer's powerplant until the Petitioner has been certified by the Board in an appro-priate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe Petitioner seeks a unit of engineers, firemen, and coal passersemployed in the power plant of the Employer's Toledo Works, PlantNo. 2.The Intervenor contends that only a comprehensive produc-tion and maintenance unit is appropriate because of past bargaininghistory on this broader basis.Since 1939, following a consent electionconducted by the Board, the powerhouse employees have been includedin a unit of production and maintenance employees, now representedby the Intervenor.The Employer is neutral.The power plant, located several hundred feet from the main plant,isunder supervision of a chief engineer, who reports to the plantsuperintendent.'It generates steam and electricity for the foundry,the pattern shop and the outside cranes, and furnishes air for theplant.Employed in the powerhouse are engineers, firemen, and coalpassers.Engineers check the operation of the machinery and areresponsible for the safety of men and equipment in the powerhouse.Firemen watch the steam pressure in the boilers, regulate the intakeof coal, and direct the work of coal passers, who move the coal to theautomatic stokers and remove ashes.The engineers and firemen are' The chief engineer also supervises powerhouse employees in the Employer's Plant No. 1,located about 3 miles from Plant No.2.For those operations,he reports to that plant'ssuperintendent.He is the only supervisor among the engineers.The others have no super-visory attributes. E.W. BLISS COMPANY477licensed by the State; coal passers are not.Power plant employeesare paid on a basis different from that of the production and main-tenance employees and, except for occasional use of a foundry laborerto substitute for a late or absent coal passer, there is no interchange ofemployees between the two groups.The Board has frequently found that po-werhouse employees in themachine manufacturing and equipment industry may constitute anappropriate unit.2Under these circumstances, we believe that thepowerhouse employees involved in this proceeding also may, if theyso desire, constitute a separate unit, notwithstanding a bargaininghistory on a more inclusive basis.3On the other hand, the powerhouseemployees also may, if they desire, continue to be represented as partof the production and maintenance unit.Accordingly, the Boardwill not make any unit determination until it has ascertained the de-sires of the employees concerned.We shall direct that an election be held among all engineers, fire-men, and coal passers employed by the Employer at its Toledo Works,Plant No. 2, excluding all supervisors as defined in the amended Act.If, in this election, the employees select the Petitioner, they will betaken to have indicated their desire to constitute a separate bargainingunit; if they select the Intervenor, they will be taken to have indicateda desire to remain part of the comprehensive production and mainte-nance unit now represented by the Intervenor.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with E. W. Bliss Company, Toledo,Ohio, an election by secret ballot shall be conducted as early as pos-sible, but not later than thirty (30) days from the date of this Direc-tion, under the direction and supervision of the Regional Director forthe Eighth Region, and subject to Sections 203.61 and 203.62 of Na-tional Labor Relations Board Rules and Regulations-Series 5, amongthe employees in the voting group described in Section IV, above, whowere employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not work dur-ing said pay-roll period because they were ill or on vacation or tem-porarily laid off, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstated2Matter of American Foak d Hoe Company,72 N L R B 1025;Matter of InternationalHai nester Company, 71 NL R B 390 ,Matter of GiablerManufacturingCompany, 57N L. R. B. 481;Matter of Allis-Chalmers Mfg. Company, 47N. L. R. B. 85; andMatterof Erie City IronWorks,30 N. L. R. B. 469.3 SeeMatter of Westinghouse Electric Corporation,75 N L. R. B. 638 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDprior to the date of the election, and any employees on strike who arenot entitled to reinstatement, to determine whether they desire to berepresented by International Brotherhood of Firemen and Oilers,Powerhouse Employees, Operators and Maintenance Men, Local No.2,A. F. L., or by International Union, United Automobile, Aircraftand Agricultural Implement Workers of America, Local 12, C. I. 0.,for the purposes of collective bargaining, or by neither.